Quillian, Presiding Judge.
Defendant appeals the revocation of his probation. Held:
The sole enumeration is that the trial court erred in not suppressing evidence of marijuana found on defendant when he was arrested.
Contrary to defendant’s assertion that the arrest, and the search incident thereto, were illegal because the arresting officers had no knowledge of the existence of an arrest warrant for defendant, the evidence shows that the officers were aware of the warrant when the arrest was made.
Therefore, there is no merit in the enumeration because “[t]he arresting officer was acting on reliable information that a felony warrant had been issued for his arrest. [Cit.]” Watts v. Cannon, 224 Ga. 797, 798 (164 SE2d 780).

Judgment affirmed.


Sognier and Pope, JJ., concur.